TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00695-CV
                                     NO. 03-13-00696-CV



 Texas Health and Human Services Commission and Kyle Janek, in his official capacity as
the Executive Commissioner of Texas Health and Human Services Commission, Appellants

                                               v.

                             Texas Children’s Hospital, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-13-002619, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The appellants have filed an unopposed motion to dismiss these appeals. We grant

the appellants’ motion and dismiss the appeals. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellants’ Motion

Filed: December 18, 2013